DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-3 and 11 are canceled.
Claims 1, 10 and 19 are amended.
Claims 1, 4-10 and 12-23 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
Applicant’s arguments regarding Claims 1 and 10 have been considered but they are not persuasive.  Applicant’s arguments regarding Claim 19 have been considered but they are moot in view of new ground(s) of rejection.  However, the Examiner Conclusion of this office action.

Applicant argues:
The Office Action asserts that Chowdhuri teaches that "for each operation specified by the high-level execution plan," the "query execution engine ... request[s] a cost estimate for performing the operation from each of a plurality of physical operators that are capable of performing the operation." In support of this assertion, the Office Action cites paragraphs [0242], [0156], and [0079] of Chowdhuri. (See Office Action pp. 8-9.)

The cited parts of Chowdhuri describe the operation of the query optimizer. In particular, paragraph [0156] of Chowdhuri states that it describes "two general phases of optimization performed in the optimizer of the present invention." Paragraph [0242] of Chowdhuri describes what happens when "the logical operator tree is input to the optimizer search engine." Paragraph [0079] of Chowdhuri describes the general concept of "[p ]runing" and states that "[ t ]he optimizer uses cost based pruning and heuristics based pruning."

Contrary to what is asserted in the Office Action, the cited parts of Chowdhuri do not  teach or suggest that "for each operation specified by the high-level execution plan," the "query execution engine ... request[ s] a cost estimate for performing the operation from each of a plurality of physical operators that are capable of performing the operation," as recited in claim 1. The claimed subject matter at issue involves the "query execution engine," not the "query optimizer." In contrast, as shown above, the cited parts of Chowdhuri describe the operation of the query optimizer.
With the claimed invention, the query execution engine takes into consideration real-time statistics (i.e., current conditions of the relational database system) when carrying out a query execution plan. This is why claim 1 specifies that the act of "request[ing] a cost estimate for performing the operation from each of a plurality of physical operators" is performed by the "query execution engine."

Even assuming for the sake of argument that the cited parts of Chowdhuri teach the claimed "cost estimate[s]" (which is not conceded), Chowdhuri does not teach or suggest that such "cost estimate[s]" are requested by the "query execution engine," as required by claim 1. Instead, paragraphs [0242], [0156], and [0079] of Chowdhuri describe the operation of the query optimizer, not the query execution engine.

The addition of MacLeod does not overcome the deficiencies of Chowdhuri, and the Office
Action does not assert otherwise.
In response, the Examiner submits:
Applicant argues that “the claimed subject matter at issue involves the "query execution engine," not the "query optimizer” and “Chowdhuri does not teach or suggest that such "cost estimate[s]" are requested by the "query execution engine," as required by claim 1”. 
However, Chowdhuri does disclose query execution engine is configured to: request a cost estimate for performing the operation from each of a plurality of physical operators that are capable of performing the operation (Chowdhuri: at least ¶0079 discloses “only promising sub-plans are retained (i.e., the ones that could be part of the best total plan). The optimizer uses cost based pruning and heuristics based pruning” where “a subplan or plan fragment is a tree of physical operators”; note: costs (e.g. time cost, resource usage) of an operation).  Fig. 2 of Chowdhuri shows compiler, optimizer, code generator that are components of engine 206.  Chowdhuri’s engine 206 is configured to: request a cost 
Applicant further argues:
The Office Action asserts that Chowdhuri teaches that "for each operation specified by the high-level execution plan," the "query execution engine ... receive[s] a plurality of cost estimates for performing the operation from the plurality of physical operators." In support of this assertion, the Office Action cites paragraphs [0156] and [0141] of Chowdhuri. (See Office Action p. 9.)

As discussed above, paragraph [0156] of Chowdhuri describes the operation of the query optimizer, not the query execution engine. Paragraph [0141] of Chowdhuri also describes the operation of the query optimizer.

Although paragraph [0141] of Chowdhuri does not specifically mention the query optimizer, paragraph [0141] of Chowdhuri describes "determining that a given parallel plan is better than another plan." Elsewhere, Chowdhuri indicates that this is a function that is performed by the query optimizer. For example, paragraph [0124] states: "The system and methodology of the present invention provides for semantically partitioning the data on-the-fly during the search space inspection phase of query optimization for purposes of generating candidate parallel plans for execution of the query."

Even assuming for the sake of argument that the cited parts of Chowdhuri teach the claimed "cost estimate[s]" (which is not conceded), Chowdhuri does not teach or suggest that such "cost estimate[s]" are received by the "query execution engine," as required by claim 1. Instead, paragraphs [0156] and [0141] of Chowdhuri describe the operation of the query optimizer, not the query execution engine.

The addition of MacLeod does not overcome the deficiencies of Chowdhuri, and the Office Action does not assert otherwise.
In response, the Examiner submits:
Chowdhuri does disclose query execution engine is configured to: request a cost estimate for performing the operation from each of a plurality of physical operators that are capable of performing the operation (Chowdhuri: at least ¶0079 discloses “only promising sub-plans are retained (i.e., the ones that could be part of the best total plan). The optimizer uses cost based pruning and heuristics based pruning” where “a subplan or plan fragment is a tree of physical operators”; note: costs (e.g. time cost, resource usage) of an operation).  Fig. 2 of Chowdhuri shows compiler, optimizer, code generator that are components of engine 206.  Chowdhuri’s engine 206 is configured to: request a cost estimate for performing the operation from each of a plurality of physical operators that are capable of performing the operation with the help of optimizer.
Applicant further argues:
Applicant respectfully submits that MacLeod does not teach or suggest all of the subject matter of claim 19. For example, MacLeod does not teach or suggest "requesting, by the query execution engine, a cost estimate from the custom physical operator in connection with execution of a query." The Office Action asserts that this claimed subject matter is disclosed by col. 6, lines 10-11 and 13-14 of MacLeod, as well as col. 2, lines 30-32 of MacLeod. (See Office Action p. 5.) Applicant respectfully disagrees.

The first cited part of MacLeod states: "A database management system must automatically select one execution plan to implement from the numerous execution plans that may exist for a SQL query. One frequently employed criteria for choosing an execution plan is to select the plan which provides the greatest efficiency .... " (MacLeod at 6: 10-14.)

This part of MacLeod does not have anything to do with a request that is made "from [a] custom physical operator in connection with execution of a query," as claimed. Instead, the cited part of MacLeod is related to the selection of an execution plan. Claim 19 is not about the selection of an execution plan; instead, claim 19 is related to the selection of a physical operator to implement an aspect of an execution plan. The Examiner appears to be conflating these two things, but they are not the same. Moreover, this part of MacLeod does not teach or suggest anything about a "cost estimate."
In response, the Examiner submits:
Amended Claim 19 does not recite, for example, “wherein selection of an execution plan is not performed.”
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Col. 2 Lines 30-32 of MacLeod clearly disclose “cost statistics” such as “estimated Input/Output (I/O) and CPU activity costs etc.”
Applicant further argues:
The second cited part of MacLeod states: "[T]he user may select the operation ... , whereupon the user interface will show more detailed cost statistics relating to the selected operation. These may include, for example, the estimated number of database rows output by the operator, as well as estimated Input/Output (1/0) and CPU activity costs etc." (Id. at 2:26-32.)

This part of MacLeod talks about "cost statistics relating to the selected operation," and perhaps the Examiner is interpreting MacLeod's "cost statistics" as the "cost estimate" required by claim 19. Even accepting this interpretation for the sake of argument, however, without actually executing the query, view graphically the actual steps which would have been performed in achieving the specified data selection had the query been executed." (MacLeod at 1:34-38; emphasis added.)
In response, the Examiner submits:
Applicant argues that “MacLeod states that "graphical 'show plans' ... allow a developer to specify a query and, without actually executing the query, view graphically the actual steps which would have been performed in achieving the specified data selection had the query been executed." (MacLeod at 1:34-38; emphasis added.)”
However, “a cost estimate … in connection with execution of a query” does not mean the query is executed.  Also, MacLeod clearly teaches “these plans may also provide the query's "cost" (i.e., an indication of the computational resources which would be consumed by the DBMS during query execution” (MacLeod at 1:40-43) –this shows that MacLeod’s cost estimate is definitely “in connection with execution of query”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-6, 9-10, 12-14, 17-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2006/0218123 by Chowdhuri et al. (“Chowdhuri”) in view of US Patent 6,434,545 by MacLeod et al. (“MacLeod”).

As to Claim 1, Chowdhuri teaches a relational database system, comprising: a query optimizer configured to receive a query from a query-generating entity (Chowdhuri: at least Fig. 3 shows optimizer inside engine 360 and “SQL STM(s)” from “PC(s) or terminal(s)”) and to generate a high-level execution plan that specifies a sequence of operations for executing the query (Chowdhuri: at least ¶¶0010, 0016; “optimizer is responsible for transforming an SQL request into an access plan” and “constructing a tree of relational operators based on the query”; ¶0240 further discloses “logical operator tree is a tree whose nodes are pure logical relational algebra operators”) but does not indicate which physical operators should be used to perform the sequence of operations (Chowdhuri: at least ¶0240; “logical operator tree is a tree whose nodes are pure logical relational algebra operators, are not included”); and
a query execution engine that uses real-time statistics to select physical operators for performing the sequence of operations (Chowdhuri: at least ¶¶0240, 0242; “operator tree is a tree of logical operators and does not yet include the actual physical operators that will eventually be selected to execute the queries” and “optimizer search engine commences inspection of the search space of possible plans and plan fragments (referred to as subplans or partial plans)”; where ¶0091 discloses “a subplan or plan fragment is a tree of physical operators”; ¶0156 explains that “search engine 610 generates a set of plans including join ordering/operator selection based on partitioning and multi-dimensional costing”), wherein the query optimizer is separate from the query execution engine (Chowdhuri: at least Fig. 2 shows engine 260 and optimizer as separate entities), wherein the real-time statistics reflect current conditions of the relational database system when the query is executed (Chowdhuri: at least ¶0141; “new costing units are called "average time", "critical path", and "volume". Average time indicates the average amount of work done by each processor on a machine. This includes time spent in processing instructions, disk I/O, and any network I/O”), and wherein for each operation specified by the high-level Chowdhuri: at least ¶0242; “optimizer search engine commences inspection of the search space of possible plans and plan fragments (referred to as subplans or partial plans)” and ¶0156 explains that “search engine 610 generates a set of plans including join ordering/operator selection based on partitioning and multi-dimensional costing”; ¶0079 further discloses “only promising sub-plans are retained (i.e., the ones that could be part of the best total plan). The optimizer uses cost based pruning and heuristics based pruning” where “a subplan or plan fragment is a tree of physical operators”; note: costs (e.g. time cost, resource usage) of an operation);
receive a plurality of cost estimates for performing the operation from the plurality of physical operators (Chowdhuri: at least Fig. 6, ¶0156; “multi-dimensional costing” where at least ¶0141 discloses “new costing units are called "average time", "critical path", and "volume". Average time indicates the average amount of work done by each processor on a machine. This includes time spent in processing instructions, disk I/O, and any network I/O”; note: statistics that show costs (e.g. time cost, resource usage) of an operation); and
at least in part on the plurality of cost estimates (Chowdhuri: at least Fig. 6, ¶0156; “join ordering/operator selection based on partitioning and multi-dimensional costing”).
Chowdhuri does not explicitly discloses, but MacLeod discloses provide the real-time statistics to the plurality of physical operators (MacLeod: at least Col. 9 Lines 11-13 & 35-36; “detailed statistics window shows 1) the physical operation selected” and “detailed statistics window 212 showing expected execution statistics specific to the Table Scan operation selected”, for example; note: displaying as providing).
Both Chowdhuri and MacLeod are related to QEPs and query execution.
It would have been obvious to one having ordinary skill in the art and the teachings of Chowdhuri and MacLeod before him/her at a time before the effective filing date of the claimed invention to incorporate MacLeod’s feature of provide the real-time statistics to the plurality of physical operators (MacLeod: at least Col. 9 Lines 11-13 & 35-36) with Chowdhuri’s relational database system that optimizes query execution.
The suggestion/motivation of doing so would have been to display to users “cost statistics” upon selection of operation nodes that make up a query (MacLeod: at least Col. 9 Lines 7-8).

As to Claim 4, Chowdhuri and MacLeod teach the relational database system of claim 1, wherein for each operation in the sequence of operations: the relational database system comprises a pipeline of one or more physical operators that are capable of performing the operation (Chowdhuri: at least ¶0128; “execution of the query by allowing intermediate results to be pipelined to the next operator”; Fig. 3A further shows pipelines of one or more operators capable of performing, for example, HASHJOIN).
Chowdhuri does not explicitly discloses, but MacLeod discloses the query execution engine requests and receives a separate cost estimate from each physical operator that is part of the pipeline (MacLeod: at least Fig. 6 shows pipeline of one or more physical operators with costs; Col. 8 Lines 50-51 also disclose “display shows the cost of each operation”).
Both Chowdhuri and MacLeod are related to QEPs and query execution.
It would have been obvious to one having ordinary skill in the art and the teachings of Chowdhuri and MacLeod before him/her at a time before the effective filing date of the claimed invention to incorporate MacLeod’s feature of query execution engine that requests and receives a separate cost estimate from each physical operator that is part of the pipeline (MacLeod: at least Fig. 6, Col. 8 Lines 50-51) with Chowdhuri’s relational database system that optimizes query execution.
MacLeod: at least Col. 9 Lines 7-8).

As to Claim 5, Chowdhuri and MacLeod teach the relational database system of claim 1, wherein the physical operators are selected based only on the plurality of cost estimates (Chowdhuri: at least ¶0242; “optimizer search engine commences inspection of the search space of possible plans and plan fragments (referred to as subplans or partial plans)”; where ¶0091 discloses “a subplan or plan fragment is a tree of physical operators”; ¶0156 explains that “search engine 610 generates a set of plans including join ordering/operator selection based on partitioning and multi-dimensional costing”).

As to Claim 6, Chowdhuri and MacLeod teach the relational database system of claim 1, wherein the physical operators are also selected based at least in part on past performance information associated with the physical operators (Chowdhuri: at least ¶0156; “join ordering/operator selection based on partitioning and multi-dimensional costing” where at least ¶0141 discloses “new costing units are called "average time", "critical path", and "volume"” and “critical path models response time. It indicates the maximum time taken by any of the operators in the plan tree”; note: time taken by operators as past performance).
As to Claim 9, Chowdhuri and MacLeod teach the relational database system of claim 1.
Chowdhuri does not explicitly discloses, but MacLeod discloses wherein the query optimizer is additionally configured to use batched real-time statistics provided by the query execution engine to determine the sequence of operations (MacLeod: at least Col. 6 Lines 13-16; “select the plan which provides the greatest efficiency, i.e. involves minimal use of system resources such as processing cycles and logical I/O's”; Col. 2 Lines 30-32 further discloses that “cost statistics relating to the selected operation” such as “estimated Input/Output (I/O) and CPU activity costs etc”; note: selecting plan determines the sequence of operations in that plan).
Both Chowdhuri and MacLeod are related to QEPs and query execution.
It would have been obvious to one having ordinary skill in the art and the teachings of Chowdhuri and MacLeod before him/her at a time before the effective filing date of the claimed invention to incorporate MacLeod’s feature of wherein the query optimizer is additionally configured to use batched real-time statistics provided by the query execution engine to determine the sequence of operations (MacLeod: at least Col. 6 Lines 13-16, Col. 2 Lines 30-32) with Chowdhuri’s relational database system that optimizes query execution.
MacLeod: at least Col. 1 Lines 41-43, Col. 6 Lines 13-16).

As to Claim 10, Chowdhuri teaches a relational database system, comprising: a query optimizer configured to receive a query from a query-generating entity (Chowdhuri: at least Fig. 3 shows optimizer inside engine 360 and “SQL STM(s)” from “PC(s) or terminal(s)”) and to generate a high-level execution plan that specifies a sequence of operations for executing the query (Chowdhuri: at least ¶¶0010, 0016; “optimizer is responsible for transforming an SQL request into an access plan” and “constructing a tree of relational operators based on the query”; ¶0240 further discloses “logical operator tree is a tree whose nodes are pure logical relational algebra operators”) but does not indicate which physical operators should be used to perform the sequence of operations (Chowdhuri: at least ¶0240; “logical operator tree is a tree whose nodes are pure logical relational algebra operators, such as Join, Group, and Union for example. Physical operators such as Nested Loops Join and Merge Join are not pure logical relational algebra operators and are not included”); 
Chowdhuri: at least ¶0128; “execution of the query by allowing intermediate results to be pipelined to the next operator”; Fig. 3A-3B further show pipelines of operators such as HASHJOIN); and
a query execution engine that is separate from the query optimizer (Chowdhuri: at least Fig. 2 shows engine 260 and optimizer as separate entities) , wherein the query execution engine is configured to, for each operation specified by the high-level execution plan: identify a pipeline of a plurality of physical operators corresponding to the operation (Chowdhuri: at least ¶¶0021-0022; trees illustrating plan and ¶0080 explains “query execution plan or QEP is a data structure that is interpreted by the relational database management system's execution module or engine”; Fig. 3A-3B further show pipelines of operators such as HASHJOIN that are content of execution plan);
request a cost estimate for performing the operation from each of the plurality of physical operators in the pipeline (Chowdhuri: at least ¶0242; “optimizer search engine commences inspection of the search space of possible plans and plan fragments (referred to as subplans or partial plans)” and ¶0156 explains that “search engine 610 generates a set of plans including join ordering/operator selection based on partitioning and multi-dimensional costing”; cost based pruning and heuristics based pruning” where “a subplan or plan fragment is a tree of physical operators”; note: costs (e.g. time cost, resource usage) of operations); wherein real-time statistics reflect current conditions of the relational database system when the query is executed (Chowdhuri: at least ¶0141; “new costing units are called "average time", "critical path", and "volume". Average time indicates the average amount of work done by each processor on a machine. This includes time spent in processing instructions, disk I/O, and any network I/O”); 
receive a plurality of cost estimates for performing the operation from the plurality of physical operators (Chowdhuri: at least Fig. 6, ¶0156; “multi-dimensional costing” where at least ¶0141 discloses “new costing units are called "average time", "critical path", and "volume". Average time indicates the average amount of work done by each processor on a machine. This includes time spent in processing instructions, disk I/O, and any network I/O”; note: statistics that show costs (e.g. time cost, resource usage) of an operation); and
select one of the plurality of physical operators in the pipeline to perform the sequence of operations based at least in part on the plurality of cost estimates Chowdhuri: at least Fig. 6, ¶0156; “join ordering/operator selection based on partitioning and multi-dimensional costing”).
Chowdhuri does not explicitly discloses, but MacLeod discloses provide real-time statistics to the plurality of physical operators in the pipeline (MacLeod: at least Fig. 6 shows pipeline of one or more physical operators with costs; Col. 9 Lines 11-13 & 35-36 further discloses “detailed statistics window shows 1) the physical operation selected” and “detailed statistics window 212 showing expected execution statistics specific to the Table Scan operation selected”, for example; note: displaying as providing), and
wherein the plurality of physical operators in the pipeline use the real-time statistics to produce a plurality of cost estimates (MacLeod: at least Col. 2 Lines 30-32; “cost statistics relating to the selected operation. These may include, for example, the estimated number of database rows output by the operator, as well as estimated Input/Output (I/O) and CPU activity costs etc”; Col. 9 Lines 43-45 further discloses “expected cost of all I/O activity caused by the operation” and “expected cost of all CPU activity caused by the operation”; note: the costs of an operator based on cost statistics).
Both Chowdhuri and MacLeod are related to QEPs and query execution.
Chowdhuri and MacLeod before him/her at a time before the effective filing date of the claimed invention to incorporate MacLeod’s features of provide real-time statistics to the plurality of physical operators in the pipeline (MacLeod: at least Fig. 6, Col. 9 Lines 11-13 & 35-36), and wherein the plurality of physical operators in the pipeline use the real-time statistics to produce a plurality of cost estimates (MacLeod: at least Col. 2 Lines 30-32,  Col. 9 Lines 43-45) with Chowdhuri’s relational database system that optimizes query execution.
The suggestion/motivation of doing so would have been to “provide the query's "cost" (i.e., an indication of the computational resources which would be consumed by the DBMS during query execution)” so that execution plan with “the greatest efficiency, i.e. involves minimal use of system resources such as processing cycles and logical I/O's” can be chosen (MacLeod: at least Col. 1 Lines 41-43, Col. 6 Lines 13-16).

As to Claim 12, Chowdhuri and MacLeod teach the relational database system of claim 10, wherein for each operation in the sequence of operations: the relational database system comprises a pipeline of one or more physical operators that are capable of performing the operation (Chowdhuri: at least ¶0128; “execution of the query by allowing intermediate results to be pipelined to the next operator”; Fig. 3A further shows pipelines of one or more operators capable of performing, for example, HASHJOIN).
Chowdhuri does not explicitly discloses, but MacLeod discloses the query execution engine requests and receives a separate cost estimate from each physical operator that is part of the pipeline (MacLeod: at least Fig. 6 shows pipeline of one or more physical operators with costs; Col. 8 Lines 50-51 also disclose “display shows the cost of each operation”).
Both Chowdhuri and MacLeod are related to QEPs and query execution.
It would have been obvious to one having ordinary skill in the art and the teachings of Chowdhuri and MacLeod before him/her at a time before the effective filing date of the claimed invention to incorporate MacLeod’s feature of query execution engine that requests and receives a separate cost estimate from each physical operator that is part of the pipeline (MacLeod: at least Fig. 6, Col. 8 Lines 50-51) with Chowdhuri’s relational database system that optimizes query execution.
The suggestion/motivation of doing so would have been to “provide the query's "cost" (i.e., an indication of the computational resources which would be consumed by the DBMS during query execution)” so that execution plan with “the greatest efficiency, i.e. involves minimal use of system resources such as processing cycles and logical I/O's” can be chosen (MacLeod: at least Col. 1 Lines 41-43, Col. 6 Lines 13-16).
As to Claim 13, Chowdhuri and MacLeod teach the relational database system of claim 10, wherein the physical operators are selected based only on the plurality of Chowdhuri: at least ¶0242; “optimizer search engine commences inspection of the search space of possible plans and plan fragments (referred to as subplans or partial plans)”; where ¶0091 discloses “a subplan or plan fragment is a tree of physical operators”; ¶0156 explains that “search engine 610 generates a set of plans including join ordering/operator selection based on partitioning and multi-dimensional costing”).

As to Claim 14, Chowdhuri and MacLeod teach the relational database system of claim 10, wherein the physical operators are also selected based at least in part on past performance information associated with the physical operators (Chowdhuri: at least ¶0156; “join ordering/operator selection based on partitioning and multi-dimensional costing” where at least ¶0141 discloses “new costing units are called "average time", "critical path", and "volume"” and “critical path models response time. It indicates the maximum time taken by any of the operators in the plan tree”; note: time taken by operators as past performance).

As to Claim 17, Chowdhuri and MacLeod teach the relational database system of claim 10.
Chowdhuri does not explicitly discloses, but MacLeod discloses wherein the query optimizer is additionally configured to use batched real-time statistics provided by MacLeod: at least Col. 6 Lines 13-16; “select the plan which provides the greatest efficiency, i.e. involves minimal use of system resources such as processing cycles and logical I/O's”; Col. 2 Lines 30-32 further discloses that “cost statistics relating to the selected operation” such as “estimated Input/Output (I/O) and CPU activity costs etc”; note: selecting plan determines the sequence of operations in that plan).
Both Chowdhuri and MacLeod are related to QEPs and query execution.
It would have been obvious to one having ordinary skill in the art and the teachings of Chowdhuri and MacLeod before him/her at a time before the effective filing date of the claimed invention to incorporate MacLeod’s feature of wherein the query optimizer is additionally configured to use batched real-time statistics provided by the query execution engine to generate the high-level execution plan (MacLeod: at least Col. 6 Lines 13-16, Col. 2 Lines 30-32) with Chowdhuri’s relational database system that optimizes query execution.
The suggestion/motivation of doing so would have been to “provide the query's "cost" (i.e., an indication of the computational resources which would be consumed by the DBMS during query execution)” so that execution plan with “the greatest efficiency, i.e. involves minimal use of system resources such as processing cycles and logical I/O's” can be chosen (MacLeod: at least Col. 1 Lines 41-43, Col. 6 Lines 13-16).

As to Claim 18, Chowdhuri and MacLeod teach the relational database system of claim 10, wherein the query execution engine is additionally configured to provide query results to the query-generating entity (Chowdhuri: at least Fig. 3 shows “PC(s) or terminal(s)” getting “QUERY RESULT(s)” from engine 260).

As to Claim 23, Chowdhuri and MacLeod teach the relational database system of claim 1, wherein the cost estimate provided by a particular physical operator in relation to a particular operation indicates how many computing resources the particular physical operator would utilize to perform the particular operation (Chowdhuri: at least ¶0242; “Subplan B including the Xchg is performing additional operations, it has a cost higher than that of the partial plan having only the Scan”). 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2006/0218123 by Chowdhuri et al. (“Chowdhuri”) in view of US Patent 6,434,545 by MacLeod et al. (“MacLeod”), and further in view of US PGPUB 2005/0267866 by Markl et al. (“Markl”).

As to Claim 7, Chowdhuri and MacLeod teach the relational database system of claim 6.
Chowdhuri and MacLeod do not explicitly disclose, but Markl discloses wherein the past performance information comprises error margins corresponding to prior execution of the physical operators (Markl: at least ¶¶0031, 0043; “validity range for operator o.sub.opt is computed” and “larger validity range for a query operator or plan indicates a proportionally larger margin of allowable error in cardinality estimation, before a query plan is deemed sub-optimal”).
Chowdhuri, MacLeod and Markl are related to QEPs and query execution.
It would have been obvious to one having ordinary skill in the art and the teachings of Chowdhuri, MacLeod and Markl before him/her at a time before the effective filing date of the claimed invention to incorporate Markl’s feature of wherein the past performance information comprises error margins corresponding to prior execution of the physical operators (Markl: at least ¶¶0031, 0043) with the relational database system that optimizes query execution taught by Chowdhuri and MacLeod.
The suggestion/motivation of doing so would have been to avoid sub-optimal query plan (Markl: at least ¶0043; “re-optimization is triggered with the certainty that there exists a more optimal plan than a current plan”).

As to Claim 15, Chowdhuri and MacLeod teach the relational database system of claim 14.
Chowdhuri and MacLeod do not explicitly disclose, but Markl discloses wherein the past performance information comprises error margins corresponding to prior execution of the physical operators (Markl: at least ¶¶0031, 0043; “validity range for operator o.sub.opt is computed” and “larger validity range for a query operator or plan indicates a proportionally larger margin of allowable error in cardinality estimation, before a query plan is deemed sub-optimal”).
Chowdhuri, MacLeod and Markl are related to QEPs and query execution.
It would have been obvious to one having ordinary skill in the art and the teachings of Chowdhuri, MacLeod and Markl before him/her at a time before the effective filing date of the claimed invention to incorporate Markl’s feature of wherein the past performance information comprises error margins corresponding to prior execution of the physical operators (Markl: at least ¶¶0031, 0043) with the relational database system that optimizes query execution taught by Chowdhuri and MacLeod.
The suggestion/motivation of doing so would have been to avoid sub-optimal query plan (Markl: at least ¶0043; “re-optimization is triggered with the certainty that there exists a more optimal plan than a current plan”).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2006/0218123 by Chowdhuri et al. (“Chowdhuri”) in view of US Patent 6,434,545 by MacLeod et al. (“MacLeod”), and further in view of US PGPUB 2011/0313999 by Bruno et al. (“Bruno”).

As to Claim 8, Chowdhuri and MacLeod teach the relational database system of claim 1.
Chowdhuri and MacLeod do not explicitly disclose, but Bruno discloses wherein the query execution engine is additionally configured to: determine an actual cost associated with execution of an operation by a physical operator (Bruno: at least ¶0090; monitor actual cost of query slice; note: Abstract discloses … “scan operator into two or more query slices” – scan, i.e. physical operator);
compare the actual cost with a corresponding cost estimate provided by the physical operator (Bruno: at least ¶0090; “.. for comparison … with the local cost estimated for the query slice 68 to detect query cost estimation inaccuracies”); and update an error margin associated with the physical operator based on the comparison (Bruno: at least ¶0090; “actual query slice execution cost as compared with query slice cost estimations may also be used to train a learning algorithm, such as a neural network, which may then more accurately estimate the query costs while evaluating other relational queries 20” – note: having smaller estimation inaccuracy, i.e. error margin).
Chowdhuri, MacLeod and Bruno before him/her at a time before the effective filing date of the claimed invention to incorporate Bruno’s features of determine an actual cost associated with execution of an operation by a physical operator (Bruno: at least ¶0090); compare the actual cost with a corresponding cost estimate provided by the physical operator (Bruno: at least ¶0090); and update an error margin associated with the physical operator based on the comparison (Bruno: at least ¶0090) with the relational database system disclosed by Chowdhuri and MacLeod.
The suggestion/motivation of doing so would have been to come up with better cost estimate(s) in query execution/performance (Bruno: at least ¶0090; “more accurately estimate the query costs while evaluating other relational queries”).

As to Claim 16, Chowdhuri and MacLeod teach the relational database system of claim 10.
Chowdhuri and MacLeod do not explicitly disclose, but Bruno discloses wherein the query execution engine is additionally configured to: determine an actual cost associated with execution of an operation by a physical operator (Bruno: at least ¶0090; monitor actual cost of query slice; note: Abstract discloses … “scan operator into two or more query slices” – scan, i.e. physical operator); compare the actual cost with a corresponding Bruno: at least ¶0090; “.. for comparison … with the local cost estimated for the query slice 68 to detect query cost estimation inaccuracies”); and update an error margin associated with the physical operator based on the comparison (Bruno: at least ¶0090; “actual query slice execution cost as compared with query slice cost estimations may also be used to train a learning algorithm, such as a neural network, which may then more accurately estimate the query costs while evaluating other relational queries 20” – note: having smaller estimation inaccuracy, i.e. error margin).
It would have been obvious to one having ordinary skill in the art and the teachings of Chowdhuri, MacLeod and Bruno before him/her at a time before the effective filing date of the claimed invention to incorporate Bruno’s features of determine an actual cost associated with execution of an operation by a physical operator (Bruno: at least ¶0090); compare the actual cost with a corresponding cost estimate provided by the physical operator (Bruno: at least ¶0090); and update an error margin associated with the physical operator based on the comparison (Bruno: at least ¶0090) with the relational database system disclosed by Chowdhuri and MacLeod.
The suggestion/motivation of doing so would have been to come up with better cost estimate(s) in query execution/performance (Bruno: at least ¶0090; “more accurately estimate the query costs while evaluating other relational queries”).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,434,545 by MacLeod et al. (“MacLeod”) in view of US PGPUB 2006/0271504 by Anderson et al. (“Anderson”).

As to Claim 19, MacLeod teaches a method, comprising: providing an application programming interface (API) that defines requirements for physical operators that are supported by a relational database system (MacLeod: at least Col. 1 Lines 58-60 “query analyzer providing detailed query cost information, including information specific to particular query operations”; Col. 9 Lines 11-13 & 35-36 further disclose “detailed statistics window shows 1) the physical operation selected”; note: physical operators are required in the execution of queries), the relational database system including a query optimizer (MacLeod: at least Col. 6 Lines 62-63; “component of the database management system usually referred to as the "query optimizer" selects an optimal execution plan”) and a query execution engine (MacLeod: at least Col. 7 Lines 6-7 & 9-11; “database system implements the execution plan that was selected” and “on subsequent invocations of the same SQL query, rather than retraverse the optimization process, the previously optimized executed”; note: database system includes an execution unit);
loading a custom physical operator that implements the API into a pipeline of the relational database system (MacLeod: at least Col. 8 Lines 44-49; “a tree structure 210 representing the execution plan associated with the specified SQL query. Three tree 210 consists of operation node icons 211 each representing an operation in the execution plan. Here, the plan includes Hash Match, scalar computation and Table Scan operations. Each operation corresponds to a unique operation node icon 211”; Col. 8 Lines 56-58 further discloses “branches with arrowheads pointing to a parent node are displayed as connections to a corresponding child node”; note: para. 0062 of Applicant’s Specification teaches that implement means “satisfy the requirements 838 specified by the API”; placing the operators in the pipelines such as the ones shown in Fig. 6 satisfies the analyzer’s requirement to show the representation of a query) without modifying the query optimizer or the query execution engine (MacLeod: at least Fig. 6 shows physical operators in pipelines; note: loading of physical operators would not change the programming in a query optimizer or execution engine:);
requesting, by the query execution engine, a cost estimate from the custom physical operator in connection with execution of a query (MacLeod: at least Col. cost statistics” such as “estimated Input/Output (I/O) and CPU activity costs etc”; note: database system request for cost to be used to pick the best plan);
providing, by the query execution engine, real-time statistics to the custom physical operator (MacLeod: at least Col. 6 Lines 28-29; “database systems can be programmed to generate statistics”; Col. 9 Lines 11-13 & 35-36 further discloses “detailed statistics window shows 1) the physical operation selected” and “detailed statistics window 212 showing expected execution statistics specific to the Table Scan operation selected”, for example; note: displaying as providing), wherein the real-time statistics reflect current conditions of the relational database system when the query is executed (MacLeod: at least Col. 6 Lines 13-16; “select the plan which provides the greatest efficiency, i.e. involves minimal use of system resources such as processing cycles and logical I/O's”; Col. 2 Lines 30-32 further discloses that “cost statistics relating to the selected operation” such as “estimated Input/Output (I/O) and CPU activity costs etc”); and
MacLeod: at least Col. 6 Lines 10-11 & 13-14; “database management system … select the plan which provides the greatest efficiency, i.e. involves minimal use of system resources such as processing cycles and logical I/O's”; Col. 8 Lines 50-51 also disclose “display shows the cost of each operation”; note: database system receives cost for picking the best plan).

MacLeod does not explicitly disclose, but Anderson discloses wherein the query optimizer is separate from the query execution engine (Anderson: at least ¶0027; “query optimizer 156, the operations navigator 160, and the execution engine 162 are illustrated as being separate entities”).
It would have been obvious to one having ordinary skill in the art and the teachings of MacLeod and Anderson before him/her at a time before the effective filing date of the claimed invention to incorporate Anderson’s feature of wherein the query optimizer is separate from the query execution engine (Anderson: at least ¶0027) with MacLeod’s method.
The suggestion/motivation of doing so would have been to provide alternative designs to implement a method for query processing and optimization -- such as the method disclosed by MacLeod (Anderson: at least ¶0027; “although the database 151, the query object 152, the execution plan 154, the ).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,434,545 by MacLeod et al. (“MacLeod”) in view of US PGPUB 2006/0271504 by Anderson et al. (“Anderson”), and further in view of US PGPUB 2016/0179891 by Bowman et al. (“Bowman”).

As to Claim 20, MacLeod and Anderson disclose the method of claim 19.

MacLeod and Anderson do not explicitly disclose, but Bowman discloses wherein the API requires: a function that receives an input tuple (Bowman: at least ¶0087; “given a multiset of queries”) and provides an output tuple (Bowman: at least ¶0087; “gives a single label for this multiset”); a class that defines the real-time statistics for the current conditions of the relational database system (Bowman: at least ¶0087; “an input multiset of ten queries with estimated CPU cost of 5 seconds and I/O of 2 seconds”; note: class of ten queries); and a procedure that takes the class as input and returns the cost estimate (Bowman: at least ¶0087; “map an input multiset of ten queries with estimated CPU cost of 5 seconds and I/O of 2 seconds to a class label of "Disk-Low, CPU-Medium"”; note: estimates that the cost to be a low disk usage and medium CPU usage).
MacLeod, Anderson and Bowman are related to query execution and query optimization.
It would have been obvious to one having ordinary skill in the art and the teachings of MacLeod, Anderson and Bowman before him/her at a time before the effective filing date of the claimed invention to incorporate Bowman’s feature of wherein the API requires: a function that receives an input tuple (Bowman: at least ¶0087) and provides an output tuple (Bowman: at least ¶0087); a class that defines the real-time statistics for the current conditions of the relational database system (Bowman: at least ¶0087); and a procedure that takes the class as input and returns the cost estimate (Bowman: at least ¶0087) with the method disclosed by MacLeod and Anderson.
The suggestion/motivation of doing so would have been to perform classifying of a “multiset of costs” useful in optimizing query execution (Bowman: at least ¶0087).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2006/0218123 by Chowdhuri et al. (“Chowdhuri”) in view of US Patent 6,434,545 by MacLeod et al. (“MacLeod”), and further in view of US Patent 6,353,818 by Carino et al. (“Carino”).
As to Claim 21, Chowdhuri and MacLeod teach the relational database system of claim 1.
Chowdhuri and MacLeod do not explicitly disclose, but Carino discloses wherein: the query optimizer uses first statistics to generate the high-level execution plan (Carino: at least Col. 3 Lines 40-44; “query plan generator for generating a plurality of query plans, each query plan optimized with respect to at least one resource metric”); and the real-time statistics that the query execution engine uses to select the physical operators are different from the first statistics used by the query optimizer to generate the high-level execution plan (Carino: at least Col. 3 Lines 35-39; “evaluating the plurality of query plans using a measured value for the resource metric, selecting a query plan from the evaluated query plans based on the measured resource metric, and executing the selected query plan”; note: selecting plan would select operators).
It would have been obvious to one having ordinary skill in the art and the teachings of Chowdhuri, MacLeod and Carino before him/her at a time before the effective filing date of the claimed invention to incorporate Carino’s features of wherein: the query optimizer uses first statistics to generate the high-level execution plan (Carino: at least Col. 3 Lines 40-44); and the real-time statistics that the query execution engine uses to select the physical operators are different from the first statistics used by the query optimizer to generate the high-level execution plan Carino: at least Col. 3 Lines 35-39) with the method disclosed by Chowdhuri and MacLeod.
The suggestion/motivation of doing so would have been to optimize “database queries with processing-intensive user defined functions” (Carino: at least Col. 1 Lines 34-38).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2006/0218123 by Chowdhuri et al. (“Chowdhuri”) in view of US Patent 6,434,545 by MacLeod et al. (“MacLeod”), and further in view of US Patent 8,700,875 by Barron et al. (“Barron”).

As to Claim 22, Chowdhuri and MacLeod teach the relational database system of claim 1.
Chowdhuri and MacLeod do not explicitly disclose, but Barron discloses wherein: a cluster of computing systems implements the relational database system (Barron: at least Col. 13 Lines 7-9 & 15-16; “one or more storage devices within a node cluster” and “cluster” and “the query may be similar to a relational database query”; Col. 13 Lines 26-28 further disclose “a node summary cluster view query may be constructed to extract storage device information from one or more storage device data structures based upon various criteria”); and the real-time statistics indicate to what extent resources of the cluster Barron: at least Col. 11 Lines 17-21; “I/O performance statistics for the storage device (e.g., latency, read/write operations, etc.), path connections between the storage device and one or more nodes, storage device status information (e.g., availability to accept I/O request”).
It would have been obvious to one having ordinary skill in the art and the teachings of Chowdhuri, MacLeod and Barron before him/her at a time before the effective filing date of the claimed invention to incorporate Barron’s features of wherein: a cluster of computing systems implements the relational database system (Barron: at least Col. 13 Lines 7-9 & 15-16; Col. 13 Lines 26-28); and the real-time statistics indicate to what extent resources of the cluster of computing systems are being used when the query is executed (Barron: at least Col. 11 Lines 17-21) with the method disclosed by Chowdhuri and MacLeod.
The suggestion/motivation of doing so would have been to allow “nodes within a node cluster” to be “queried for storage device reports comprising storage device information regarding storage devices with which the nodes are respectively connected (e.g., I/O performance statistics, path connections, storage device attributes, status, error history, etc.)” (Barron: at least Abstract).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed 3to HUEN WONG whose telephone number is (571)270-3426.  The examiner can normally be reached on 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Fred Ehichioya can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/H.W./
Examiner, AU 2168
25 May 2021




/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168